President.
From the date of the receipt, Brown was a trustee for Neily, and every subsequent purchaser with notice, was, like Brown, a trustee. But, whenever the title to the lots came, by regular conveyance into the hands of a bona fide purchaser, without notice, for a valuable consideration, he must hold it, discharged of the trust.
Vanlear purchased with notice of the trust. He claimed under the trust. His right to this claim under the trust we have not seen. Whatever it was, by this claim, he seems to have got a conveyance from Brown. And this title to these lots he conveyed to Tiernan. But no notice of the trust has been brought home to Tiernan, a regular bona fide purchaser, for a valuable consideration, and (as no notice has been proved) without notice.
The levy and sale on a judgment not against Brown or Vanlear, but against Neily, could not be notice to Tiernan, who derived his title through Vanlear and Brown only. For, in the examination of the chain of title, it was not necessary, and could not be required, that Tiernan should examine any records against Neily.
Tiernan then, being a bona fide purchaser, without notice, and for a valuable consideration, and having a legal title; this legal title remains in him discharged of the trust. And there must, therefore, be a verdict for the defendant.
The jury found accordingly a verdict for the defendant.